DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10638487. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose all the limitation of the present application claims as following:
Patent	      Application
1. A method comprising: receiving, by a wireless device, one or more messages comprising configuration parameters indicating a plurality of data bearers comprising one or more first data bearers configured with packet data convergence protocol (PDCP) duplication and one or 
2. The method of claim 1, wherein: a first buffer associated with a first logical channel comprises the first packet; and a second buffer associated with a second logical channel comprises the duplicate of the first packet.
3. The method of claim 2, wherein the one or messages indicates that: the first cell is a first allowed serving cell for transmission of data from the first logical channel; and the second cell is a second allowed serving cell for transmission of data from the second logical channel.
4. The method of claim 2, wherein the one or messages indicates that: a first plurality of cells are first allowed serving 
5. The method of claim 1, wherein: the first packet corresponds to a first radio link control (RLC) entity and a first logical channel; and the duplicate of the first packet corresponds to a second RLC entity and a second logical channel.






6. The method of claim 1, further comprising: receiving a first uplink grant for transmission of the first packet via the 
7. The method of claim 1, wherein the ordered list is an ascending ordered list.
8. The method of claim 1, wherein the ordered list is a descending ordered list.
9. The method of claim 1, wherein the first position is same as the second position.
10. The method of claim 1, wherein the control element indicates: activation of the PDCP duplication for the first data bearer in response to the first value being one; and deactivation of the PDCP duplication for the first data bearer in response to the first value being zero.



11. The method of claim 1, wherein a data bearer in the plurality of data bearers is a data radio bearer.

13. The method of claim 1, further comprising: receiving a second control element indicating that the PDCP duplication is deactivated for the first data bearer; receiving an uplink grant for the second cell; and transmitting a packet associated with the first data bearer based on the uplink grant.
14. The method of claim 3, wherein: the first packet corresponds to a first radio link control (RLC) entity and the first logical channel; and the duplicate of the first packet corresponds to a second RLC entity and the second logical channel.
15. The method of claim 13, further comprising: receiving a first uplink grant for transmission of the first packet via the 
16. The method of claim 14, wherein the first position is same as the second position.
17. The method of claim 15, wherein the ordered list is an ascending ordered list.
18. The method of claim 15, wherein the ordered list is a descending ordered list.












2. The method of claim 1, wherein: a first buffer associated with a first logical channel comprises the first packet; and a second buffer associated with a second logical channel comprises the duplicate of the first packet.
4. The method of claim 2, wherein the one or messages indicates that: the first cell is a first allowed serving cell for transmission of data from the first logical channel; and the second cell is a second allowed serving cell for transmission of data from the second logical channel.
3. The method of claim 2, wherein the one or messages indicates that: a first plurality of cells are first allowed serving 
5. The method of claim 4, wherein: the first packet corresponds to a first radio link control (RLC) entity and the first logical channel; and the duplicate of the first packet corresponds to a second RLC entity and the second logical channel.
6. The method of claim 1, wherein: the first packet corresponds to a first radio link control (RLC) entity and a first logical channel; and the duplicate of the first packet corresponds to a second RLC entity and a second logical channel.
7. The method of claim 1, further comprising: receiving a first uplink grant for transmission of the first packet via the 
8. The method of claim 1, wherein the ordered list is an ascending ordered list.
9. The method of claim 1, wherein the ordered list is a descending ordered list.
10. The method of claim 1, wherein the first position is same as the second position.
11. The method of claim 1, wherein the control element indicates: a first value of the first duplication activation bit indicates whether the duplication for the first data bearer is activated or deactivated; activation of the duplication for the first data bearer in response to the first value being one; and deactivation of the duplication for the first data bearer in response to the first value being zero.
12. The method of claim 1, wherein a data bearer in the data bearers is a data radio bearer.
13. The method of claim 1, wherein the control element is associated with a logical channel identifier indicating that the control element is for duplication activation/deactivation of one or more data bearers.
14. The method of claim 1, further comprising: receiving a second control element indicating that the duplication is deactivated for the first data bearer; receiving an uplink grant for the second cell; and transmitting a packet associated with the first data bearer based on the uplink grant.
15. The method of claim 14, wherein the first position is same as the second position.



16. The method of claim 14, further comprising: receiving a first uplink grant for transmission of the first packet via the 



17. The method of claim 16, wherein the ordered list is an ascending ordered list.
18. The method of claim 16, wherein the ordered list is a descending ordered list.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao [US 2021/0112610] in view of Xiao [US 2020/0177497].
As claim 1, Xiao ‘610 discloses a method comprising: receiving, by a wireless device, configuration parameters indicating data bearers each identified by a data bearer identifier, wherein the data bearers comprise: one or more first data bearers configured with duplication; and one or more second data bearers that are not configured with duplication [Par. 0022 disclose a UE receiving a message for indicating duplicated bearer and non-duplicated bearer, See Abstract]; receiving a control element comprising duplication activation bits comprising a first duplication activation bit for a first data bearer of the one or more first data bearers, wherein a first position of the first duplication activation bit in the control element identifies a second position of a first data bearer identifier in an ordered list of data bearer identifiers of the one or more first data bearers configured with the duplication [Par. 0137-0138 and Abstract disclose a control element including a bit map wherein the first bit indicates if bearer being duplicating or not in ascending order of bearer identifier]; and transmitting in response to the duplication being activated for the first data bearer: a first packet via a first cell; and a duplicate of the first packet via a second cell different from the first cell [Fig 1-4 discloses the packet is send via the logical channel of the first cell and logical channel of second cell]. However, Xiao ‘610 fails to disclose what Xiao ‘497 discloses wherein the ordered list of data bearer identifiers excludes the one or more second data bearers [Par. 0085, 0087-0088 discloses the length bit map does not includes non-duplicated bearer].

As claim 7, Xiao discloses receiving a first uplink grant for transmission of the first packet via the first cell [Fig 1-4 disclose control element includes a grant for allowing device send uplink data via Menb]; and receiving a second uplink grant for transmission of the duplicate of the first packet via the second cell [Fig 1-4 disclose control element includes a grant for allowing device send uplink data via Senb]. 
As claim 8, Xiao discloses the ordered list is an ascending ordered list [Abstract]. 
As claim 9, Xiao fails to disclose the ordered list is a descending ordered list. However, it is a designer choice for having a list in either ascending or descending list because Xiao discloses the ordered list is an ascending ordered list.
Since, a method and system for listing a sequence of numbers based on ascending or descending list is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using a descending ordered list into the teaching of Xiao.  The motivation would have been to improve the quality of system.
As claim 10, Xiao discloses the first position is same as the second position [Abstract]. 
As claim 11, Xiao discloses wherein the control element indicates: a first value of the first duplication activation bit indicates whether the duplication for the first data bearer is activated or deactivated; activation of the duplication for the first data bearer in 
As claim 12, Xiao discloses a bearer in the plurality of bearers is a data radio bearer [Abstract]. 
As claim 13, Xiao discloses wherein the control element is associated with a logical channel identifier indicating that the control element is for duplication activation/deactivation of one or more data bearers [Abstract]. 
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao ‘610 and ‘497 as applied to claim 1 above, and further in view of Tseng [US 2018/0332501].
As claim 2, Xiao ‘610 and ‘497 fail to fully disclose a first buffer associated with a first logical channel comprises the first packet; and a second buffer associated with a second logical channel comprises the duplicate of the first packet. In the same field of endeavor, Tseng discloses a first buffer associated with a first logical channel comprises the first packet; and a second buffer associated with a second logical channel comprises the duplicate of the first packet [Fig 8 discloses the buffer associated with logical channel of bear for conveying packet and duplicated packet].
Since, Xiao suggests a PDCP performing the duplicated packet for forwarding to RLC for conveying to UE via the bearer and duplicated bearer.  Therefore, it would have 
As claim 3, Xiao ‘610/Tseng discloses the one or messages indicates that: a first 
plurality of cells are first allowed serving cells for transmission of data from the first logical channel, the first plurality of cells comprising the first cell; and a second plurality of cells are second allowed serving cells for transmission of data from the second logical channel, the second plurality of cells comprising the second cell [Xiao Fig 1-4 discloses a message for configuring the first cell and second cell to convey the original packet and duplicated packet to UE via first and second logical channel, Menb and Senb. Tseng Fig 16 discloses a message for configuring the first cell and second cell to convey the original packet and duplicated packet to UE via first and second logical channel, MCG and SCG].
As claim 4, Xiao ‘610/Tseng discloses the one or messages indicates that: a first plurality of cells are first allowed serving cells for transmission of data from the first logical channel, the first plurality of cells comprising the first cell; and a second plurality of cells are second allowed serving cells for transmission of data from the second logical channel, the second plurality of cells comprising the second cell [Xiao Fig 1-4 discloses a message for configuring the first cell and second cell to convey the original packet and duplicated packet to UE via first and second logical channel, Menb and Senb. Tseng Fig 16 discloses a message for configuring the first cell and second cell to . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao ‘610, ‘497 and Tseng as applied to claim 4 above, and further in view of Jheng [US 2018/0279168].
As claim 5, Xiao ‘610, ‘497 and Tseng fail to disclose what Jheng discloses the first packet corresponds to a first radio link control (RLC) entity and the first logical channel; and the duplicate of the first packet corresponds to a second RLC entity and the second logical channel [Fig 6A and 11, disclose the first packet belong firs RLC and a first logical channel and duplicated packet belong to second RLC and Second logical channel].
Since, a method and system for allocating a logical channel to RLC is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for associating each logical channel to RLC for conveying the packet as disclosed by Jheng into the teaching of Xiao ‘610 and ‘497 and Tseng.  The motivation would have been to improve the quality of packet.
Claims 6 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao ‘610, ‘497 as applied to claim 1 above, and further in view of Jheng [US 2018/0279168].
As claim 6, Xiao ‘610 and ‘497 fail to disclose what Jheng discloses the first packet corresponds to a first radio link control (RLC) entity and the first logical channel; and the duplicate of the first packet corresponds to a second RLC entity and the second 
Since, a method and system for allocating a logical channel to RLC is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for associating each logical channel to RLC for conveying the packet as disclosed by Jheng into the teaching of Xiao ‘610 and ‘497 and Tseng.  The motivation would have been to improve the quality of packet.
As claim 14, Xiao fails to fully disclose the claimed invention, Jheng discloses receiving a second control element indicating that the duplication is deactivated for the first bearer [Fig 11, 1106 discloses deactivated duplication for the first bearer]; receiving an uplink grant for the second cell [Fig 11, 1106 discloses send uplink packet via second cell]; and transmitting a packet associated with the first bearer based on the uplink grant [Fig 11, 1110 discloses send packet via second cell using the first bearer]. 
Since, a method and system for allowing UE to send uplink packet based on the instruction from a base station is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for receiving instruction to deactivating duplication packet and allowing mobile to uplink via second cell as disclosed by Jheng into the teaching of Xiao.  The motivation would have been to improve throughput of the system.

As claim 16, Xiao ‘610 and Jheng discloses receiving a first uplink grant for transmission of the first packet via the first cell; and receiving a second uplink grant for transmission of the duplicate of the first packet via the second cell [Xiao discloses Fig 1-4 discloses UE receiving an indicator for send packet via Menb and the indicator for send packet via Senb and Jheng discloses 0030, the packet send via Pcell and Scell].
As claim 17, Xiao ‘610 discloses the first position is same as the second position [Abstract]. 
As claim 18, Xiao ‘610 discloses the ordered list is an ascending ordered list [Abstract]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414